Citation Nr: 0514546	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a right 
shoulder disorder and emphysema and found that new and 
material evidence had not been presented to reopen claims for 
service connection for a gastrointestinal disorder and a 
bilateral knee disorder.  In November 2003, the veteran 
withdrew his claims for service connection for a right 
shoulder disorder and emphysema.  See 38 C.F.R. § 20.204.  He 
was afforded a personal hearing before a hearing officer at 
the RO, and a transcript of the hearing is of record.   

Although in a September 2004 supplemental statement of the 
case the RO apparently reopened the veteran's claims on 
appeal and denied entitlement on the merits, the Board must 
make its own determination as to whether new and material 
evidence has been submitted to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The issues of service connection for a gastrointestinal 
disorder and a bilateral knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In April 1994, the RO denied entitlement to service 
connection for a gastrointestinal disorder and a bilateral 
knee disorder.  The veteran did not appeal.  

2.  Evidence received since the April 1994 RO decision 
denying entitlement to service connection for a 
gastrointestinal disorder and a bilateral knee disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision denying entitlement to service 
connection for a gastrointestinal disorder and a bilateral 
knee disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the RO's April 1994 decision 
denying entitlement to service connection for a 
gastrointestinal disorder and a bilateral knee disorder is 
new and material; thus, the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002) (applicable 
to claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claims, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

I.  Factual background

The service medical records reveal that in November 1988, the 
veteran complained of right knee pain for 10 days.  He did 
not recall any injury, but reported a lot of running.  The 
assessment was questionable overuse of the right knee.  

In January 1989, the veteran reported bilateral knee pain 
since October 1988.  He denied any trauma or injury.  An x-
ray revealed questionable calcification of the patella.  The 
assessment was right knee pain, recurrent, with patellar 
calcification.  Later in January 1989, the veteran was 
diagnosed as having bilateral patellofemoral joint pain.  In 
February 1989, he complained of intermittent right greater 
than left knee pain since October 1988.  The assessment was 
probable patellofemoral syndrome.

The veteran sought treatment in May 1989 for nausea and 
vomiting for two consecutive days and stated that he coughed 
up blood on the second day.  He also reported constipation.  
The assessment was viral illness.  

In September 1990, the veteran sought treatment for vomiting 
for seven consecutive days.  He also reported melena.  He was 
prescribed Zantac and Mylanta to help with the epigastric 
discomfort.  The assessment was rule out peptic ulcer disease 
(PUD).  

On follow up evaluation in October 1990, the veteran reported 
that the Zantac helped alleviate the symptoms.  Two days 
after discontinuing Zantac, he experienced nausea.  The 
physician resumed the veteran on the Zantac and Mylanta 
regime.  The veteran returned a few weeks later for a follow 
up and an upper gastrointestinal series, which was normal.  
He was diagnosed as having dyspepsia and continued using 
Mylanta as needed.  

The veteran complained of pain in his abdomen in April 1991.  
An abdominal series was negative.  The assessment was 
probable muscle spasm.

On separation examination in July 1992, the veteran gave a 
history of frequent indigestion and stomach or intestinal 
trouble.  He denied any knee problems.  It was noted that he 
had dyspepsia treated with Zantac.  Clinical evaluation was 
normal concerning the abdomen and knees.  

Following his separation from service, in March 1993 the 
veteran submitted a claim for service connection for stomach 
and knee disorders.  

In May 1993, the veteran was afforded a VA examination.  He 
reported stomach problems since his separation from service 
and that he had been learning to live with the condition by 
taking Rolaids and Maalox.  He also complained of right knee 
discomfort.  The examiner diagnosed functional symptoms of 
recurrent vomiting, with insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disorder or residual thereof, as well as insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof concerning the 
right knee.

In an April 1994 rating decision, the RO denied service 
connection for a gastrointestinal disorder and a bilateral 
knee disorder on the basis that the evidence did not 
establish a chronic disease to account for the veteran's 
symptoms.  The RO determined that the claims were not well 
grounded.  The veteran was notified of this decision and of 
his appellate rights by letter dated May 6, 1994.  He did not 
appeal.

In April 1999, the veteran sought to reopen his claim for 
service connection for a gastrointestinal disorder.  He 
provided an upper gastrointestinal series (UGI) report, which 
was conducted by Dr. Oswaldo Cajas in March 1999.  The 
impression was gastroesophegeal reflux.  

In a September 1999 rating decision, the RO denied service 
connection for gastroesophegeal reflux disorder/stomach 
condition on the basis that the claim was not well grounded.  
The veteran was notified of this decision and of his 
appellate rights by letter dated September 22, 1999.  He 
submitted an notice of disagreement in May 2000.  

In a statement dated in March 2000, received at the RO in 
June 2000, Dr. Cajas stated that the veteran was currently 
under his care for gastritis and that he first treated the 
veteran in March 1999.  It was noted that x-rays revealed 
gastroesophageal reflux.  With respect to the veteran's 
diagnosis of dyspepsia in service, Dr. Cajas stated that 
dyspepsia is a general diagnosis that forms part of several 
gastrointestinal disorders, among them gastroesophageal 
reflux.

A statement of the case addressing the claim for service 
connection for gastroesophageal reflux disorder/stomach 
condition was issued on November 14, 2000.  The veteran did 
not submit a substantive appeal.

In February and April 2001, the veteran sought to reopen his 
claims for service connection for a gastrointestinal disorder 
and a bilateral knee disorder.  In support of his claims, he 
provided copies of his service medical records.  

In connection with the veteran's claim, the RO obtained VA 
treatment records from the El Paso VA facility dated from 
August 2000 to December 2002.  In pertinent part, the records 
showed that the veteran was treated for recurrent dyspepsia 
symptoms, rectal bleeding, constipation, and diarrhea.  His 
history of gastroesophegeal reflux was noted.  The veteran 
was diagnosed as having gastroesophegeal reflux and lower 
gastrointestinal bleed.  In December 2002, he underwent an 
esophagogastroduodenoscopy, which showed a hiatal hernia of 
the sliding type and mild inflammatory changes in the distal 
esophagus, most likely secondary to reflux grade 1 
esophagitis.  X-rays of the knees in March 2001 revealed 
minimal osteoarthritic changes.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

In April 1994, the RO denied the veteran's claims for 
entitlement to service connection for a gastrointestinal 
disorder and bilateral knee disorder.  As he did not appeal, 
that decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).   

In September 1999, the RO found that the veteran's claim for 
service connection for a gastrointestinal disorder was not 
well grounded, and he did not perfect an appeal.  However, 
pursuant to § 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
claim denied or dismissed as not well grounded shall be 
readjudicated as if the denial or dismissal had not been 
made, provided the denial was one that became final during 
the period beginning on July 14, 1999 and ending on the date 
of enactment of the VCAA, November 9, 2000.  The veteran 
requested readjudication of this claim in February 2001.  
Accordingly, the September 1999 rating decision is not a 
final decision with respect to the denial of service 
connection for a gastrointestinal disorder.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).  The veteran's 
current application to reopen the claims of service 
connection were received prior to that date.

The evidence received subsequent to the April 1994 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's April 1994 rating decision, the 
record did not contain evidence showing that the veteran 
suffered from current gastrointestinal and knee disorders.  
Evidence obtained since that time shows that the veteran has 
been diagnosed with gastroesophageal reflux and minimal 
osteoarthritic changes of the knees.  A statement from Dr. 
Cajas further indicates that dyspepsia, which the veteran was 
diagnosed as having in his service, was a general term that 
included gastroesophegeal reflux.  

The evidence associated with the claims file since the April 
1994 RO decision bears directly or substantially upon the 
specific matters under consideration because the previously 
unconsidered evidence provides specific diagnoses of the 
veteran's conditions.  Consequently, the record contains new 
and material evidence, and the claims must be reopened.


ORDER

New and material evidence has been received to reopen claim 
for service connection for a gastrointestinal disorder.  The 
claim is reopened.  To this extent only, the appeal is 
granted.

New and material evidence has been received to reopen claim 
for service connection for a bilateral knee disorder.  The 
claim is reopened.  To this extent only, the appeal is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Given that the veteran has submitted medical evidence 
supporting his claims, on remand he should be afforded VA 
examinations to obtain medical opinions that consider all 
relevant evidence of record.  In the Board's view, such 
opinions are necessary for a determination on the merits of 
the claims.  See 38 U.S.C.A. § 5103A(d). 

Additionally, during his May 1993 VA examination, the veteran 
stated that he was treated for stomach problems by a private 
doctor in El Paso, Texas, a few months earlier.  He also 
stated that he underwent a UGI in August 1992.  These records 
should be obtained on remand.

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for stomach 
problems from a private doctor in El 
Paso, Texas, dated in 1992 or 1993, as 
well as the results of any UGI conducted 
in August 1992.  See VA examination 
report, dated May 12, 1993.  

2.  After completing the foregoing 
development, make arrangements to 
schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file must be made available to the 
examiner, and the examiner should review 
the claims file and indicate in the 
report that the claim file was in fact 
reviewed.  Any indicated tests should be 
accomplished.  

The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current 
gastrointestinal disorder had its onset 
during active service or is related to 
any in-service disease or injury.  A 
detailed rationale for any opinion 
expressed should be provided.

3.  Make arrangements to schedule the 
veteran for a VA orthopedic examination.  
The claims file must be made available to 
the examiner, and the examiner should 
review the claims file and indicate in 
the report that the claim file was in 
fact reviewed.  Any indicated tests, 
including x-rays, should be accomplished.  

The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current bilateral 
knee disorder had its onset during active 
service or is related to any in-service 
disease or injury.  A detailed rationale 
for any opinion expressed should be 
provided.

4.  Then, readjudicate the appellant's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


